DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 31-32 are rejected because the specification, as originally filed, fails to disclose removing portions of the spatial data based on the spatial data being consistent/inconsistent with shape data in sufficient detail to demonstrate that Applicant was in possession of the claimed limitation.  While Applicant asserts that support is found in Claims 27-28 of PCT/US2015/060083 and provisional application 62/079,139 (REMAKRS, Page 6), Examiner respectfully notes that even original claim limitations must be adequately described (see, for example, MPEP 2163).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 31-32 are rejected because it is unclear what the scope of the terms “consistent” and “inconsistent” with shape data refers to.  In other words, the terms “consistent” and “inconsistent” are relative terms which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 30-37, 39 and 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0303892 to Zhao et al. “Zhao” in view of U.S. Publication No. 2014/0148808 to Inkpen et al. “Inkpen” and U.S. Publication No. 2010/00330063 to Lee et al. “Lee”.  
As for Claims 30, 43-45, 47 and 49  Zhao discloses a medical system (Fig. 1 and corresponding descriptions comprising a medical instrument system (e.g. 200 in Fig. 2 and corresponding descriptions), an assembly to move the medical instrument within an anatomic passage way (e.g. interventional manipulator assembly 102 in Fig. 1 and corresponding descriptions); a sensor system coupled to the medical instrument and configured to generate information including spatial data and shape data about the medical instrument (Paragraphs [0033]-[0036]); a control system (116 in Fig. 1 and corresponding descriptions) communicatively coupled to the medical instrument system, the assembly and the sensor system and configured to receive sets of spatial data and filter the spatial data by removing sensor records in the set (Paragraphs [0046]-[0047], [0052]-[0055]).  However, Zhao does not expressly disclose filtering (e.g. removing) sensor records based on the shape data.  
Inkpen teaches from within a similar field of endeavor with respect to electromagnetic navigations systems and methods where measurement data may be filtered by detecting and excluding or correcting data that is associated with measurement errors (Paragraphs [0141]-[0147]).  
Lee teaches from within a similar field of endeavor with respect to surgical navigation systems and methods (Fig. 1 and corresponding descriptions) where position measurement errors can be flagged when tracking device data does not correlate with shape sensing data (Paragraph [0057]).  
Accordingly, one skilled in the art would have been motivated to have modified the filtering means described by Zhao to flag and discard any and all data that is considered to be a measurement error based on shape sensing data as described by Inkpen and Lee in order prevent erroneous tracking data from being displayed to a physician.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claim 31, Zhao discloses filtering spatial data by subsampling at a selected spatial resolution (Paragraph [0053]; also Fig. 4 and corresponding descriptions).  Spatial subsampling would eliminate repeat sensor record from the subset if the tip of the instrument is stopped for an extended period of time.  Thus, the device as modified would also appear to remove spatial data (e.g. redundant data) even when such data is consistent with shape data in its broadest reasonable interpretation.  
As for Claim 32, Examiner notes that when the shape data and the spatial data do not correlate, they are not considered to be consistent in its broadest reasonable interpretation.  
Regarding Claims 33 and 46, Zhao discloses where the system receives a model of an anatomic passageway and registers the model with sensor data (Abstract; Fig. 9 and corresponding descriptions).  
With respect to Claim 34, Zhao explains that the model data may be from 3D image data (Paragraphs [0025] and [0044]).  Examiner notes that 3D image data would be represented as voxels.  
Regarding Claim 35, Examiner notes that by registering the model and sensor data, the modified system and method would evaluate and match spatial relationships of the temporally consecutive data in tis broadest reasonable interpretation.  
As for Claim 36, Examiner notes that the modified system as described above filters data that does not correlate with one another.  Accordingly, one skilled in the art would have been motivated to have filtered sensor data that doses not correlate with the model as described above. 
With respect to Claim 37, Examiner notes that the modified device filters out redundant data as explained above.  Redundant data would occupy the same voxel(s) and thus, the redundant sensor data corresponding to a “quantity” of sensor data in a voxel would be removed in its broadest reasonable interpretation.  
As for Claim 39, Zhao discloses where a spatial relationship is distance (Paragraph [0053]) where sensor records can be may be further subsampled at a selected spatial resolution. For example, a spatial resolution of one sample per millimeter may be selected for subsampling the sensor records,” such that a distance between first and second spatially-consecutive sensor records are evaluated as to whether the spatially-consecutive sensor records are within or exceeding 1 millimeter of each other), and wherein filtering includes: determining if the distance between the first and second consecutive spatial data records is below a distance threshold value (¶ 0053, “sensor records may be further subsampled at a selected spatial resolution. For example, a spatial resolution of one sample per millimeter may be selected for subsampling the sensor records,” such that if the distance between first and second spatially-consecutive sensor records is below a selected spatial resolution threshold value, e.g. 1 millimeter, is determined); and removing one of the first or second consecutive spatial data records from the plurality of spatial data records if the distance is below the distance threshold value (¶ 0053, “Spatial subsampling would eliminate a repeat sensor record from the subset,” such that one of the first or second spatially-consecutive sensor records from the set of sensor records is eliminated if the distance is below the selected spatial resolution threshold value, e.g. 1 millimeter).

As for Claim 48, Examiner notes that by removing or deleting data, that data may be considered to be given a weight of zero to eliminate the data in its broadest reasonable interpretation.  

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Inkpen and Lee as applied to claim 37 above, and further in view of U.S. Publication No. 2012/0029339 to Cohen et al. “Cohen”.  
Regarding claim(s) 38, Zhao, Inkpen and Lee disclose a medical system as discussed above, including filtering and the voxel map.
Zhao does not explicitly teach that filtering includes averaging the quantity of spatial data records for each voxel in the voxel map.  
In an analogous instrument tracking field of endeavor, Cohen teaches that filtering includes averaging the quantity of spatial data records for each pixel in the pixel map (¶ 0442, "filtering applies a weighted averaging function to the value of each pixel, as defined by its relative locations in a series of consecutive frames, and displays the resulting image," such that the quantity of locations for each pixel in the set of pixels are averaged among each other in value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering of the method as made obvious by Zhao to include averaging the quantity of spatial data records for each voxel in the voxel map, utilizing the voxel map as taught by Zhao, since filtering that includes averaging the quantity of spatial data records for each pixel in the pixel map was well known in the art as taught by Cohen; and since it would have been well within the skill of one of ordinary art to apply processing for each pixel in a pixel map to each slice in a voxel map such that the processing is performed on each voxel in the voxel map.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. averaging, voxel processing) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an enhanced image (Cohen, ¶ 0441-0442), and there was reasonable expectation of success.

Claim(s) 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Inkpen and Lee as applied to claim 37 above, and further in view of U.S. Publication No. 2008/0161668 to Wittkampf et al. “Wittkampf”.  
As for Claim 40, Zhao as modified teaches a medical system as described above with respect the claimed limitations the spatial relationship, filtering and the first and second consecutive spatial data records.  
However, Zhao does not expressly disclose filtering data if the distance is greater than a distance threshold as claimed. 
In an analogous probe localization field of endeavor, Wittkampf teaches where the spatial relationship is a distance (distance, ¶ 0043 and ¶ 0041), and wherein filtering (discussed below; furthermore, ¶ 0031, “Mapping system #10 filters surface points from interior points while acquiring location data points”; ¶ 0004-0005, "erroneous geometry points lying outside the true geometry of the beating heart") includes:
determining if the distance between the first and second spatial data records is greater than a distance threshold value (¶ 0043, "when the distance d between periodic measurements of the location of probe #14 exceeds a distance threshold d_t [i.e., a preset maximum distance]"; ¶ 0041, “a distance threshold dt…, which, when crossed”); and
excluding one of the first or second spatial data records from the plurality of spatial data records (¶ 0043, "to generate the signal indicative of the loss of contact between probe 14 and the tissue surface"; ¶ 0041, “a distance threshold dt…, which, when crossed, indicates a change in the degree of contact between the probe 14 and the tissue surface”; ¶ 0053, "measured position information for distal end #24 of probe #14 is not stored in the memory when distal end #24 of probe #14 is not in contact with the tissue surface, such that the plurality of measured location data points only includes surface points and excludes interior points") if the distance is above the distance threshold value (¶ 0043, "to generate the signal indicative of the loss of contact between probe 14 and the tissue surface when the distance d between periodic measurements of the location of probe #14 exceeds a distance threshold d_t [i.e., a preset maximum distance]").
Wittkampf further discloses art recognized advantages of filtering including: determining if the distance between the first and second consecutive spatial data records is greater than a distance threshold value; and removing one of the first or second consecutive spatial data records from the plurality of spatial data records if the distance is above the distance threshold value, with reasonable expectation of success: "Yet another advantage of the invention is that it reduces the likelihood of generating geometry points that lie outside of the boundaries of a beating heart" (¶ 0019-0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtering of the method as taught by Zhao, Inkpen and Lee to include determining if the distance between the first and second consecutive spatial data records is greater than a distance threshold value; and removing one of the first or second consecutive spatial data records from the plurality of spatial data records if the distance is above the distance threshold value, since determining if a distance between first and second spatial data records is greater than a distance threshold value and excluding one of the first or second spatial data records from the plurality of spatial data records if the distance is above the distance threshold value were well known in the art as taught by Wittkampf; and since the implicit teaching or the suggestion of considering/determining an excess distance between the first and second consecutive spatial data records in Zhao would have led one of ordinary skill in the art to modify Zhao in such a way.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. thresholding, detecting outliers) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to reduce the likelihood of generating geometry points that lie outside of boundaries of an anatomy (Wittkampf, ¶ 0019-0020), and there was reasonable expectation of success.

As for Claim 41, Zhao as modified, does not explicitly teach that the distance threshold for comparison with the distance is determined from a known maximum speed of the instrument as claimed.  
In an analogous probe localization field of endeavor, Wittkampf teaches a velocity threshold value for comparison with a velocity is determined (¶ 0043, "by monitoring the velocity of probe #14, it is possible to identify, and generate a signal indicative of, a loss of contact between probe #14 and the tissue surface when the velocity exceeds a velocity threshold [i.e., a preset maximum velocity]," Fig. 3b, V_t) from a known maximum speed of the instrument (preset maximum velocity, ¶ 0043, of probe #14).  Wittkampf also teaches that the spatial relationship is a distance (distance, ¶ 0043 and ¶ 0041), and a distance threshold value for comparison with the distance is determined as another way of monitoring movement of the distal end of the instrument (¶ 0043, "More generally, by monitoring movement of probe #14 via localization device #16, it is possible to identify, and generate a signal indicative of, a loss of contact between probe #14 and the tissue surface when the monitored movement exceeds an expected movement threshold. Thus, it is also contemplated to generate the signal indicative of the loss of contact between probe #14 and the tissue surface when the distance d between periodic measurements of the location of probe #14 exceeds a distance threshold d_t [i.e., a preset maximum distance]") in order to determine an erroneous spatial data record to be filtered/excluded (¶ 0031, “Mapping system #10 filters surface points from interior points while acquiring location data points”; ¶ 0053, "measured position information for distal end #24 of probe #14 is not stored in the memory when distal end #24 of probe #14 is not in contact with the tissue surface, such that the plurality of measured location data points only includes surface points and excludes interior points. Thus, in some embodiments of the invention, any measured location data point associated with a velocity outside of acceptable limits or in excess of a velocity threshold is simply excluded"; ¶ 0004-0005, "erroneous geometry points lying outside the true geometry of the beating heart"), such that Wittkampf implicitly teaches or suggests that the distance threshold value for comparison with the distance is determined from a known maximum speed of the instrument.  One of ordinary skill in the art would have recognized that a point that moves too quickly in velocity equivalently moves too far in distance, and it would have been well within the skill of one of ordinary skill in the art to derive a distance over a set time, i.e. time interval between first and second consecutive spatial data records, from a velocity (Wittkampf, ¶ 0040, “velocity v of probe #14 may be calculated as v=d·Fs,” wherein d is distance and Fs is sampling rate, such that d=v/Fs), e.g. to derive a distance threshold value from a velocity threshold value that is determined from a known maximum speed of the instrument such that the distance threshold value too is determined from a known maximum speed of the instrument.  One of ordinary skill in the art would have also recognized that a distal end of an instrument cannot physically travel faster than its own speed limit.
Wittkampf further discloses art recognized advantages of a distance threshold value for comparison with the distance being determined from a known maximum speed of the instrument with reasonable expectation of success: "Yet another advantage of the invention is that it reduces the likelihood of generating geometry points that lie outside of the boundaries of a beating heart" (¶ 0019-0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhao such that a distance threshold value for comparison with the distance is determined from a known maximum speed of the instrument, since determining a velocity threshold value for comparison with a velocity from a known maximum speed of the instrument, the spatial relationship being a distance, and determining a distance threshold value for comparison with the distance as another way of monitoring movement of the distal end of the instrument were well known in the art as taught by Wittkampf; since the implicit teaching or the suggestion of the distance threshold value being determined from a known maximum speed of the instrument in Wittkampf would have led one of ordinary skill in the art to modify Zhao in such a way; since one of ordinary skill in the art would have recognized that (a) a point that moves too quickly in velocity equivalently moves too far in distance, and (b) a distal end of an instrument cannot physically travel faster than its own speed limit; since it would have been well within the skill of one of ordinary skill in the art to derive a distance over a set time from a velocity as discussed above; and since the implicit teaching or the suggestion of considering/determining an excess distance between the first and second consecutive spatial data records in Zhao would have led one of ordinary skill in the art to modify Zhao in such a way.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. thresholding, detecting outliers, deriving a distance over a set time from a velocity) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to reduce the likelihood of generating geometry points that lie outside of boundaries of an anatomy (Wittkampf, ¶ 0019-0020), and there was reasonable expectation of success.

As for Claim 42, Zhao as modified discloses a modified medical system for filtering sensor data as described above.  Zhao further teaches where the spatial relationship is a distance (discussed above), and a known speed of the instrument both before and after the second consecutive spatial data record is obtained (¶ 0052, "filtered subset of sensor records may be used to determine a velocity for the instrument tip between time instances ... velocity estimation can be computed by positional data both before and after the time instant being estimated [e.g. using Kalman smoothing]," such that a known speed of the instrument before second consecutive spatial data record e.g. T2 is computed by positional data of T1 and T2, and known speed of the instrument after second consecutive spatial data record e.g. T2 is computer by positional data of T2 and T3).
Zhao also teaches that a second spatial data record may be incorrect/inaccurate/outlying when its distance is far from a first spatial data record, e.g. in a wrong branch of an airway tree (discussed above in claim 11), such that Zhao implicitly teaches or suggests considering/determining if the distance between the first and second consecutive spatial data records is greater than an upper distance threshold value that is determined from bounds of a model of the anatomic passageway in order to provide a probabilistic method for tracking the distal end of the instrument tip through the anatomic passageway.
Zhao does not explicitly teach that a distance threshold value for comparison with the distance is determined from a known speed of the instrument both before and after the second consecutive spatial data record is obtained.  
In an analogous probe localization field of endeavor, Wittkampf teaches a velocity threshold value for comparison with the velocity is determined (¶ 0041, "there exist expected values for both [distance] d and [velocity] v between measurements of the position of probe #14. These expected values may be expressed as a range of acceptable values between a lower limit LL and an upper limit UL.  Alternatively, the expected values may be expressed as a… velocity threshold vt, which, when crossed, indicates a change in the degree of contact between the probe 14 and the tissue surface," Figs. 3a-b, LL UL V_t) from a known speed of the instrument before and/or after the second spatial data record is obtained (expected values of velocity v between measurements of the position of probe #14, ¶ 0041).  
Wittkampf also teaches that the spatial relationship is a distance (distance, ¶ 0043 and ¶ 0041), and a distance threshold value for comparison with the distance is determined (¶ 0041, "there exist expected values for both [distance] d and [velocity] v between measurements of the position of probe #14 ... the expected values may be expressed as a distance threshold dt or velocity threshold vt, which, when crossed, indicates a change in the degree of contact between the probe 14 and the tissue surface") from a known distance and/or a known velocity of the instrument before and/or after the second spatial data record is obtained (expected values of distance d and/or velocity v between measurements of the position of probe #14, ¶ 0041), wherein distance and velocity are related (¶ 0040, “velocity v of probe #14 may be calculated as v=d·Fs," wherein d is distance and Fs is sampling rate, such that d=v/Fs), such that Wittkampf implicitly teaches or suggests that the distance threshold value for comparison with the distance is determined from a known speed of the instrument before and/or after the second spatial data record is obtained.  One of ordinary skill in the art would have recognized that a point that moves too quickly in velocity equivalently moves too far in distance and/or a point that moves too slowly in velocity equivalently moves too little in distance, and it would have been well within the skill of one of ordinary skill in the art to derive a distance over a set time, i.e. time interval between first and second consecutive spatial data records, from a velocity (Wittkampf, ¶ 0040, “velocity v of probe #14 may be calculated as v=d·Fs,” wherein d is distance and Fs is sampling rate, such that d=v/Fs), e.g. to derive an expected value distance from an expected value velocity.
Wittkampf further discloses art recognized advantages of a distance threshold value for comparison with the distance being determined from a known speed of the instrument both before and after the second consecutive spatial data record is obtained with reasonable expectation of success: "Yet another advantage of the invention is that it reduces the likelihood of generating geometry points that lie outside of the boundaries of a beating heart" (¶ 0019-0020).		
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhao, Inkpen and Lee such that a distance threshold value for comparison with the distance is determined from a known speed of the instrument both before and after the second consecutive spatial data record is obtained, since a velocity threshold value for comparison with the velocity is determined from a known speed of the instrument before and/or after the second spatial data record is obtained, the spatial relationship being a distance, determining distance threshold value for comparison with the distance from a known distance and/or a known velocity of the instrument before and/or after the second spatial data record is obtained, and distance being related to velocity were well known in the art as taught by Wittkampf; since the implicit teaching or the suggestion of the distance threshold value for comparison with the distance being determined from a known speed of the instrument before and/or after the second spatial data record is obtained in Wittkampf would have led one of ordinary skill in the art to modify Zhao in such a way; since one of ordinary skill in the art would have recognized that a point that moves too quickly in velocity equivalently moves too far in distance and/or a point that moves too slowly in velocity equivalently moves too little in distance; since it would have been well within the skill of one of ordinary skill in the art to derive a distance over a set time from a velocity as discussed above; and since the implicit teaching or the suggestion of considering/determining an excess distance between the first and second consecutive spatial data records in Zhao would have led one of ordinary skill in the art to modify Zhao in such a way.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. thresholding, detecting outliers, deriving a distance over a set time from a velocity) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to reduce the likelihood of generating geometry points that lie outside of boundaries of an anatomy (Wittkampf, ¶ 0019-0020), and there was reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. As for the 35 U.S.C. 112(a) rejections of Claims 31-32, Examiner notes that Applicant’s argument have been addressed above.  Regarding the 35 U.S.C. 112(b) rejections of Claims 31-32 regarding the indefinite term(s) of degree, Applicant argues one of ordinary skill in the art would be reasonably apprised of the scope of Claim 32 when read in light of the specification and that “inconsistent” spatial data may be which is obtained due to irregularities in the sensor system and which may cause inaccurate localization and registration.  Similarly, one would be reasonably apprised that “consistent” spatial data as used in claim 31 is that which is not inconsistent (REMARKS< Page 7).  Examiner respectfully disagrees and notes that the specification, as originally filed, fails to disclose any examples of what is considered to be consistent or inconsistent data.  There are no tolerances described in order to determine if data is consistent and one skilled in the art would not be reasonably apprised of the scope of the invention.  
Regarding the 35 U.S.C. 103 rejection under Zhao, Inkpen and Lee, Applicant argues Inkpen and Lee fail to remedy the acknowledged deficiencies of Zhao because the filtering in Inkpen is performed by comparing characteristics from a sensor over a period of time and based on shape data and Lee flags and error to notify a user to service the elongated flexible body and therefore does not remove a portion of spatial data based on the shape data (REMARKS, Page 8).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner respectfully notes that the modified system and computer readable program when considered as a whole, reads on the claim limitation of filtering spatial data including removing sensor records based on shape data.  Inkpen discloses excluding data associated with measurement errors while Lee teaches detecting shape related errors.  Accordingly, one skilled in the art would have been motivated to have modified the filtering means described by Zhao to flag ad discard any and all data that is considered to be a measurement error (e.g. shape data errors) as described by Inkpen and Lee in order to prevent erroneous tracking data from being displayed to a physician.  Such a modification would appear to enhance tracking accuracy, improve patient safety and requires nothing more than combining prior art elements  according to known techniques to yield predictable results (MPEP 2143).  Claim 49 follows a similar fact pattern. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793